Name: COMMISSION REGULATION (EC) No 1992/96 of 17 October 1996 determining the extent to which the applications for import licences submitted in October 1996 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: economic analysis;  tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 18 . 10 . 96 EN Official Journal of the European Communities No L 265/5 COMMISSION REGULATION (EC) No 1992/96 of 17 October 1996 determining the extent to which the applications for import licences submitted in October 1996 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex 7 to the CN listed in the Annex hereto, lodged under Regulation (EC) No 1600/95 for the period 1 October to 31 December 1996, shall be awarded in accordance with the allocation factors indicated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products ('), as last amended by Regulation (EC) No 11 70/96 (2), and in parti ­ cular Article 14 (4) thereof, Whereas applications lodged for the products referred to in Annex II of Regulation (EC) No 1 600/95 concern quantities greater than those available; whereas, therefore , the allocation factors should be fixed for the quantities applied for the period 1 October to 31 December 1996, Article 2 This Regulation shall enter into force on 18 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 151 , 1 . 7. 1995, p . 12 .(aj OJ No L 155, 28 . 6. 1996, p. 10 . No L 265/6 PenI Official Journal of the European Communities 18 . 10 . 96 ANNEX Order number in Annex 7 to the combined nomenclature Allocation factor 36 0,0098 37 0,0058 39 0,0491 40 0,0177 41 0,0197 42 0,0207 44 0,0067 47 0,0061